Citation Nr: 0520885	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder claimed as emphysema, chronic obstructive pulmonary 
disease, and asthma, to include as a result of asbestos 
exposure.

2.  Entitlement to service connection for prostate cancer, to 
include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 
1962, with numerous periods of active duty for training and 
inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2001 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The veteran testified 
before the RO in April 2003 and before the undersigned at a 
Video Board hearing in June 2005.  Transcripts of these 
hearings have been associated with the claims folder.

The claims for service connection for bilateral hearing loss 
and tinnitus were granted by the RO in a March 2004 rating 
decision and are therefore not before the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  Resolving all doubt in favor of the veteran, he was 
exposed to asbestos during his military service.

3.  The veteran's respiratory disorder was not exhibited 
during service and is not otherwise related to active duty.  

4.  The veteran's prostate cancer was not exhibited during 
service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in service and is 
not otherwise related to service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Prostate cancer was not incurred in service and is not 
otherwise related to service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a respiratory disorder and prostate 
cancer are related to service.   Service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall also be service-connected.  See 
38 C.F.R. § 3.310 (2004).  Generally, service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease. M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos- 
related disease can develop from brief exposure to asbestos.  
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the appellant a letter in 
March 2002 requesting these details, and he provided some 
information in March 2002.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGPREC 4-2000 (April 13, 2000), published 
at 65 Fed Reg. 33422 (2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he was exposed to asbestos and 
gunpowder during service aboard the U.S.S. Woodson in 1961 
and 1962.  During the April 2003 RO and June 2005 Board 
hearings, the veteran testified that he worked as a 
boatsman's mate.  His duties ranged from chipping paint and 
painting, to working on deck, to firing guns.  

There is no way of determining to what extent the veteran was 
exposed to asbestos during his Naval service.  It is known 
that the general specifications for ships during this period 
required heated surfaces to be covered with an insulating 
material and it is highly probable that asbestos products 
were used to achieve this end.  Items that required 
insulation included piping, flanges, valves, fittings, 
machinery, boilers, evaporators, and heaters.  The veteran 
has testified that his occupation was boatsman's mate.  The 
probability of exposure to asbestos appears minimal, but a 
positive statement that the veteran was or was not exposed 
cannot be made.  Therefore, the Board will concede that the 
veteran's exposure to asbestos during service is plausible.      

	1.  Service Connection for a Respiratory Disorder

In this case, the Board finds that service connection for a 
respiratory disorder is not in order.  During the April 2003 
RO and June 2005 Board hearings, the veteran testified that 
his respiratory disorder is related to his exposure to 
asbestos on the U.S.S. Woodson in service. The veteran stated 
that he never had breathing problems prior to service but 
started having difficulty breathing immediately after 
service.  The veteran further testified that he did not 
receive treatment for his breathing difficulties until 1974, 
when he was hospitalized for two months for breathing 
problems.  

The veteran's service medical records are negative for any 
diagnosis or treatment of a respiratory disorder, providing 
evidence against this claim.  

The first showing of a respiratory disorder after service is 
a VA inpatient treatment report dated in January 1980.  At 
that time, the veteran was treated for increasing cough with 
shortness of breath.  He was noted to have a history of 
asthma.  The veteran was treated with IV antibiotics and 
steroids, and his condition improved.  Chest X-ray was shown 
as consistent with pulmonary fibrosis, consistent with 
chronic obstructive pulmonary disease.  Discharge diagnosis 
was shown as asthma, acute with pulmonary fibrosis.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The veteran was afforded a VA examination in December 2000.  
The examiner was specifically asked to specify whether the 
veteran had a respiratory disorder, and if so, whether it is 
related to service.  During the examination the examiner 
elicited a history from the veteran of his respiratory 
disorder.  Importantly, the veteran stated that he was a 
smoker and had smoked one pack of cigarettes everyday for the 
past 40 years.  Based on a pulmonary function test, the 
examiner diagnosed the veteran with moderate restrictive 
disease.  The examiner noted that the veteran's chest X-ray 
was negative for any significant chronic obstructive 
pulmonary disease (COPD) or emphysema.  

Based upon this examination, the examiner concluded that 
"the veteran's current lung condition at this time is more 
likely caused as a result of long and heavy cigarette smoking 
and less likely as a result of gunpowder exposure in the 
early 1960s."  Such a medical finding provides more evidence 
against this claim. 

Given the evidence of record, the Board finds that service 
connection for a respiratory disorder, to include as a result 
of asbestos exposure, is not warranted.  The December 200 VA 
examiner specifically opined that the veteran's respiratory 
disorder is a result of his 40 year history of heavy smoking 
and is not related to service.  There finding is not contrary 
medical evidence of record.  The veteran's claim for service 
connection implicitly includes the assertion that his 
respiratory disorder is related to service, but his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a link between his 
respiratory disorder and its relationship to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The veteran's personal opinion that 
the disability at issue began in service or that it is 
otherwise related to service is not a sufficient basis for 
awarding service connection.  As there is no evidence that 
the veteran's respiratory disorder is related to service, and 
significant service and post-service medical evidence against 
this claim that the Board must find to be of high probative 
value, his claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).
 
2.  Service Connection for Prostate Cancer

In this case, the Board finds that service connection for 
prostate cancer is not in order.  During the April 2003 RO 
and June 2005 Board hearings, the veteran testified that his 
prostate cancer is related to his exposure to asbestos on the 
U.S.S. Woodson in service.  The veteran also testified that a 
VA doctor at Biloxi told him that his prostate cancer was 
related to asbestos exposure in service.

Initially, the Board notes that VA outpatient medical records 
dated in June 2001 show a diagnosis of prostate cancer.  
However, there is no evidence that the veteran's prostate 
cancer was present in service and there is no connection 
shown between this disorder and the veteran's military 
service.  The veteran's service medical records are negative 
for any diagnosis or treatment of prostate cancer or any 
other associated prostate disorder.  Both the veteran's 
September 1961 enlistment examination and July 1962 
separation examination are negative for complaints of or 
treatment of the prostate.  Also, the record lacks any 
competent evidence connecting the veteran's prostate cancer 
to his service more than 40 years ago.  As was stated 
earlier, there is no medical evidence linking asbestos 
exposure to prostate cancer.  

The evidence of record does not support the veteran's claim 
that a doctor told him his prostate cancer was related to 
service.  Hearsay medical evidence, as transmitted by 
layperson, is of limited probative value.  The connection 
between what a physician said and layperson's account of what 
he purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).     

The veteran's claim for service connection implicitly 
includes the assertion that his prostate cancer is related to 
service, but his personal opinion as a lay person not trained 
in medicine is not competent evidence needed to establish a 
link between his heart disorder and its relationship to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  As there is no evidence that the veteran's prostate 
cancer is related to service, and significant evidence 
against this claim, his claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b).  

The Board notes that an etiological opinion has not been 
obtained with regard to the prostate cancer issue.  However, 
the Board finds that the evidence, discussed above, which 
indicates that the veteran did not receive treatment for the 
claimed disorder during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2004).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
2001, January 2002, and March 2002.  Since these letters 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson,  19 Vet. 
App. 103 (2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statement of the case (SSOC), he was provided 
with specific information as to why his claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159 in the 
February 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's letters, SOC, and SSOC generally informed the 
veteran that it was necessary to send any evidence in his 
possession to VA that supports his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.

The claims folder contains all available service medical 
records, VA medical records, and VA examination reports.  
During the April 2003 RO hearing, the veteran testified that 
he was hospitalized for two months in 1974 at a VA hospital.  
In July 2003, the RO attempted to obtain these treatment 
records and a negative response was received later that 
month.  

The veteran also testified that he received VA treatment for 
a respiratory disorder in 1977.  While the RO has not 
requested these records, the Board has determined that these 
records are unnecessary and not relevant to the issue at hand 
as there is already evidence in the claims folder showing 
that the veteran received VA treatment for a respiratory 
disorder in 1980.  Even presuming the existence of the 1977 
records, the veteran's claim for service connection must be 
denied.  The veteran has not identified any other outstanding 
evidence to be obtained.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a respiratory disorder is denied.

Service connection for prostate cancer is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


